IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 25, 2007
                                   No. 06-41291
                                Conference Calendar           Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

ARTURO MARTINEZ-CORPUS

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:06-CR-468-1


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Arturo Martinez-Corpus appeals from his conviction of illegal reentry
following deportation. He argues that the presumption of reasonableness given
to   sentences   within   the     advisory   guideline   sentencing    range   has
unconstitutionally reinstated the mandatory guideline sentencing system struck
down in United States v. Booker, 543 U.S. 220 (2005). This court’s rebuttable
presumption that sentences within the guideline sentencing range are



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41291

reasonable does not run afoul of Booker. See Rita v. United States, 127 S. Ct.
2456, 2462 (2007).
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Martinez-Corpus
challenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony
and aggravated felony convictions as sentencing factors rather than elements of
the offense that must be found by a jury. This court has held that this issue is
“fully foreclosed from further debate.”     United States v. Pineda-Arrellano,
492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007)
(No. 07-6202).
      AFFIRMED.




                                        2